Case 5:20-cr-00280-C Document 1. Filed 10/21/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT FOR as .

 

 

OCT 21 2020
WESTERN DISTRICT OF OKLAHOMA CARMELITA Kiewit: octet
y CLERK, ysyPistRICT COUKT

UNITED STATES OF AMERICA, _ ) DEPUTY
)
Plaintiff, )
)
-VS- )
)

BRANDON CORDELL GANUS, ) Violation: 49 U.S.C. § 46504
)
Defendant. )
INDICTMENT

The Federal Grand Jury charges:

COUNT 1
(Interference with Flight Crew Members and Attendants)

On or about June 16, 2019, in the Western District of Oklahoma and elsewhere,

 

wanna nn nnn nn nnn nn nn nnn nana nanan BRANDON CORDELL GANUS,
on an aircraft in the special aircraft jurisdiction of the United States, namely American
Airlines flight #2480 travelling from Pittsburgh, Pennsylvania, to Dallas, Texas, knowingly
assaulted and intimidated a flight crew member(s) and flight crew attendant(s) of the
aircraft, and interfered with the performance of their duties and lessened their ability to
perform their duties, and attempted to do so, which caused the flight to be diverted to Will

Rogers World Airport in Oklahoma City, Oklahoma.
Case 5:20-cr-00280-C Document1 Filed 10/21/20 Page 2 of 2

All in violation of Title 49, United States Code, Section 46504.

A TRUE BILL:

/4 “pm
FOREPERSON OF THE GRAND JURY

TIMOTHY J. DOWNING
United States Attorney

*.

TT DILLON
MARK R. STONEMAN
Assistant United States Attorneys
